            Case 1:16-cr-02038-MKD       ECF No. 54        filed 05/19/21     PageID.226 Page 1 of 2
 PROB 12C                                                                              Report Date: May 19, 2021
(6/16)

                                       United States District Court
                                                                                                     FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                      for the                              EASTERN DISTRICT OF WASHINGTON



                                        Eastern District of Washington                      May 19, 2021
                                                                                                SEAN F. MCAVOY, CLERK
                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Richard Allen Counts, III               Case Number: 0980 1:16CR02038-MKD-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, Chief U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Mary K. Dimke, U.S. Magistrate Judge
 Date of Original Sentence: November 2, 2016
 Original Offense:        Felon in Possession of Firearm, 18 U.S.C. § 922(g)(1) and 924(a)(2)
 Original Sentence:       Prison - 46 months               Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Ben Seal                         Date Supervision Commenced: May 24, 2020
 Defense Attorney:        Alex B. Hernandez, III           Date Supervision Expires: May 23, 2023


                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

             1          Standard Condition #2: After initially reporting to the probation office, you will receive
                        instructions from the Court or the probation officer about how and when to report to the
                        probation officer, and you must report to the probation officer as instructed.

                        Supporting Evidence: Mr. Counts is alleged to have violated standard condition number
                        2, by not reporting as directed on May 19, 2021.

                        Mr. Counts conditions of supervised release were reviewed with him on May 28, 2020. He
                        signed and acknowledged an understanding of his conditions including the standard
                        condition as noted above.

                        On May 5, 2021, Mr. Counts attended a Sobriety Treatment and Education Program (STEP)
                        Court session. At the conclusion of STEP Court, Mr. Counts signed a status report that
                        directed him to report on May 19, 2021, at 10:30 a.m for his next STEP Court session. Mr.
                        Counts was a no show for STEP Court and is not responding to this officer’s attempts to
                        contact him.
        Case 1:16-cr-02038-MKD          ECF No. 54        filed 05/19/21      PageID.227 Page 2 of 2
Prob12C
Re: Counts, III, Richard Allen
May 19, 2021
Page 2

          2           Standard Condition #13: You must follow the instructions of the probation officer related
                      to the conditions of supervision.

                      Supporting Evidence: Mr. Counts is alleged to have violated special condition number 13,
                      by not being available for a home visit on May 18, 2021, as directed.

                      Mr. Counts conditions of supervised release were reviewed with him on May 28, 2020. He
                      signed and acknowledged an understanding of his conditions including the standard
                      condition as noted above.

                      On May 17, 2021, Mr. Counts was informed that this officer would be completing a home
                      visit at his residence on May 18, 2021, to monitor his terms of supervised release. Mr.
                      Counts stated he would be home all day and that probation is more than welcome at his
                      residence.

                      On May 18, 2021, this officer attempted to contact Mr. Counts at his residence at 9:55 a.m.
                      and 1:13 p.m. On both occasions this officer knocked on his door and windows for several
                      minutes. This officer also attempted to call Mr. Counts in an attempt to have him open the
                      door to his residence and Mr. Counts failed to respond. As of the writing of this report, Mr.
                      Counts’ whereabouts is unknown.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the defendant to appear
to answer to the allegations contained in this petition.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     May 19, 2021
                                                                            s/Phil Casey
                                                                            Phil Casey
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other
   X      Defendant to appear before the Magistrate
          Judge.                                                            Signature of Judicial Officer
                                                                            5/19/2021

                                                                            Date
